            Case 3:21-cv-03013-SI Document 32 Filed 08/13/21 Page 1 of 7




     Rebecca Davis (SBN 271662)
 1   rebecca@lozeaudrury.com
     LOZEAU DRURY LLP
 2   1939 Harrison St., Suite 150
 3   Oakland, CA 94612
     Telephone: (510) 836-4200
 4   Facsimile: (510) 836-4205

 5   Taylor T. Smith*
     tsmith@woodrowpeluso.com
 6   WOODROW & PELUSO, LLC
     3900 E. Mexico Avenue, Suite 300
 7   Denver, Colorado 80210
     Telephone: (720) 907-7628
 8   Facsimile: (303) 927-0809

 9 *Pro Hac Vice
10 Attorneys for Plaintiffs and the Alleged Class
11                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
12
13    A1 ON TRACK SLIDING DOOR REPAIR                     Case No. 3:21-cv-03013-SI
      AND INSTALLATION, INC., SYLVIA
14    SCHICK, and DEBORAH SCHICK,                         NOTICE OF MOTION AND MOTION
      individually and on behalf of all others
15    similarly situated,                                 TO STRIKE THE DECLARATIONS OF
                                                          GEORGE C. HUTCHINSON FILED AS
16                           Plaintiffs,                  ECF NOS. 30 AND 31

17    v.                                                  Date: September 17, 2021
                                                          Time: 10:00 AM
18    BRANDREP LLC, a Delaware limited                    Courtroom: 1, 17th Floor
      liability company,
19                                                        Judge: Hon. Susan Illston
                             Defendant.                   FAC Filed: April 29, 2021
20
21
22
23
            PLEASE TAKE NOTICE that on September 17, 2021 at 10:00 A.M., or as soon
24
     thereafter as counsel may be heard, counsel for Plaintiffs A1 On Track Sliding Door Repair and
25
     Installation, Inc., Silvia Schick, and Deborah Schick shall appear before the Honorable Susan
26
     Illston or any judge sitting in her stead in Courtroom 1 of the 17th Floor of the United States
27
     District Court for the Northern District of California, 450 Golden Gate Avenue, San Francisco,
28
                                                      1
            Case 3:21-cv-03013-SI Document 32 Filed 08/13/21 Page 2 of 7




 1   CA 94102, and present Plaintiffs’ Motion to Strike the Declaration of George C. Hutchinson filed
 2   as ECF Nos. 30 and 31 (the “Motion”).
 3          Plaintiffs respectfully request that the Court strike the declarations filed by George C.
 4   Hutchinson, which were filed as ECF Nos. 30 and 31. This Motion is based on this Notice of
 5   Motion, the attached Memorandum of Points and Authorities and the exhibit attached thereto, oral
 6   argument of counsel, and any other matter that may be submitted at the hearing.
 7
                                                  Respectfully Submitted,
 8
 9                                                A1 ON TRACK SLIDING DOOR REPAIR AND
                                                  INSTALLATION, INC., SYLVIA SCHICK, and
10                                                DEBORAH SCHICK, individually and on behalf
                                                  of all others similarly situated,
11
12
     Dated: August 13, 2021                       By: ___/s/ Taylor T. Smith
13                                                       One of Plaintiffs’ Attorneys

14                                                Rebecca Davis (SBN 271662)
                                                  rebecca@lozeaudrury.com
15                                                LOZEAU DRURY LLP
                                                  1939 Harrison St., Suite 150
16                                                Oakland, CA 94612
                                                  Telephone: (510) 836-4200
17                                                Facsimile: (510) 836-4205
18
                                                  Taylor T. Smith*
19                                                tsmith@woodrowpeluso.com
                                                  WOODROW & PELUSO, LLC
20                                                3900 E. Mexico Avenue, Suite 300
                                                  Denver, Colorado 80210
21                                                Telephone: (720) 907-7628
22                                                Facsimile: (303) 927-0809

23                                                Attorneys for Plaintiffs and the Classes

24                                                * Pro Hac Vice
25
26
27
28
                                                      2
            Case 3:21-cv-03013-SI Document 32 Filed 08/13/21 Page 3 of 7




 1                        MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.     Introduction
 3          After the entry of default, Defendant BrandRep, LLC (“BrandRep”) now attempts to
 4   appear in the litigation by filing its self-described, “Declaration of Demurring or Moving Party in
 5   Support of Automatic Extension” (Dkts. 30 & 31) (hereafter the “Subject Declarations”).
 6   However, it is well settled that the entry of default cuts off a defendant’s right to appear a case,
 7   respond to the allegations, or present evidence. Accordingly, and as explained further below,
 8   Plaintiffs A1 On Track Sliding Door Repair and Installation, Inc., Silvia Schick, and Deborah
 9   Schick (collectively “Plaintiffs”) respectfully request that the Court enter an order striking the
10   Subject Declarations.
11   II.    Statement of Facts and Procedural History
12          On April 26, 2021, Plaintiffs filed the instant lawsuit against Defendant alleging
13   widespread violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.
14   (“TCPA” or “Act”) (dkt. 1), which was later amended on April 29, 2021 (dkt. 6). On April 30,
15   2021, the Court issued a summons directed to BrandRep. (Dkt. 8.) Thereafter, Plaintiffs arranged
16   for BrandRep to be served with the summons and a copy of the First Amended Complaint
17   (“FAC”).
18          On May 4, 2021, Plaintiffs, via process server, served BrandRep’s registered agent for the
19   service of process in Delaware.1 (Declaration of Taylor T. Smith (“Smith Decl.”) ¶ 4, attached
20   hereto as Group Exhibit A; see also First Proof of Service, attached as Exhibit 1 to the Smith
21   Decl.) On May 13, 2021, counsel for BrandRep, George C. Hutchinson, contacted Plaintiffs’
22   counsel to inquire into the status of service. (Id. ¶ 5.) That same day, Plaintiffs’ counsel provided
23   BrandRep with a copy of the proof of service. (Id. ¶ 6.) On May 24, 2021—one day before its
24   deadline to respond to the FAC—counsel for BrandRep again reached out to counsel for Plaintiffs
25   and claimed that it viewed the service as inadequate. (Id. ¶ 7.) To placate BrandRep’s concerns,
26
27   1
      At this time, BrandRep had not designated an agent for service of process in the State of
28   California. (Smith Decl. ¶ 4.)
                                                    3
            Case 3:21-cv-03013-SI Document 32 Filed 08/13/21 Page 4 of 7




 1   on June 7, 2021, Plaintiffs, via the Orange County Sheriff’s Department (“OCSD”), re-served
 2   BrandRep by delivering the Summons and a copy of the FAC to BrandRep’s director of sales,
 3   Charles Della Sala, who confirmed that he was authorized to accept service on behalf of the
 4   company (dkt. 18), placing its deadline to respond to the FAC on or before June 28, 2021.
 5           After BrandRep again failed to respond to the complaint, Plaintiffs considered filing a
 6   request for entry of default. However, based on a lack of clarity regarding Mr. Sala’s ability to
 7   accept service on behalf of BrandRep, Plaintiffs again arranged to re-serve BrandRep. (Smith
 8   Decl. ¶ 8.) On July 13, 2021, the OCSD again served BrandRep by leaving a copy of the FAC and
 9   the Summons with Deepak Vakil, BrandRep’s chief financial officer, after he stated that he was
10   authorized to accept service on behalf of the business. (Id. ¶ 12; see also Third Proof of Service,
11   attached as Exhibit 2 to the Smith Decl.) Around this time, Plaintiffs’ counsel reviewed
12   BrandRep’s California corporate filings, which revealed that BrandRep had designated a
13   registered agent for service of process in the State of California on July 7, 2021. (Id. ¶ 13.) Out of
14   an abundance of caution, Plaintiffs arranged to re-serve BrandRep via its California registered
15   agent. (Id. ¶ 14.)
16           On July 15, 2021, Plaintiffs served BrandRep’s California registered agent for service of
17   process (dkt. 24), which placed its deadline to respond on or before August 5, 2021. On August 9,
18   2021—having received no response to their FAC—Plaintiffs filed a Request for Entry of Default
19   against Non-appearing Defendant BrandRep. (Dkt. 28.) On August 10, 2021, the Clerk of Court
20   entered default against BrandRep. (Dkt. 29.) Later that day, BrandRep’s counsel, George C.
21   Hutchinson, filed duplicate declarations entitled, “Declaration of Demurring or Moving Party in
22   Support of Automatic Extension”. (Dkts. 30 & 31.)
23           Based on these facts, Plaintiffs request that the Court strike the Subject Declarations.
24   III.    Argument
25           “Once default has been entered against a defendant, they have ‘lost [their] standing in
26   court, cannot appear in any way, cannot adduce any evidence, and cannot be heard at the final
27   hearing.’” Jitrade, Inc. v. Style In USA, Inc., No. 2:17-CV-04245-ODW-SK, 2017 WL 8185858,
28
                                                       4
            Case 3:21-cv-03013-SI Document 32 Filed 08/13/21 Page 5 of 7




 1   at *1 (C.D. Cal. Oct. 2, 2017); see also Cohen v. Murphy, No. C 03-05793 HRL, 2004 WL
 2   2779942, at *1 (N.D. Cal. Apr. 20, 2004) (“Entry of the defendants' default cuts off their right to
 3   appear in the action or to present evidence.”); Great Am. Ins. Co. v. M.J. Menefee Const., Inc.,
 4   No. F06-0392 AWIDLB, 2006 WL 2522408, at *2 (E.D. Cal. Aug. 29, 2006) (“The Clerk of
 5   Court's entry of default cuts off Defendants' rights to appear in this action, file counterclaims, or
 6   to present a defense.”).
 7          When a party attempts to appear and present filings after the entry of default, courts
 8   routinely strike the filings as improper. See Great Am. Ins. Co. v. M.J. Menefee Const., Inc., No.
 9   F06-0392 AWIDLB, 2006 WL 2522408, at *2 (E.D. Cal. Aug. 29, 2006) (“Defendant Michael
10   Menefee's counterclaim must be stricken because it was filed after default had been entered.”);
11   KT AMC Co. v. LWC Cap., LLC, No. 217CV04289ODWPLA, 2017 WL 7171719, at *2 (C.D.
12   Cal. Nov. 6, 2017) (striking a defaulted defendant’s motion to dismiss); Verliant Energy, Inc. v.
13   Barry, No. 14-CV-02443-JST, 2015 WL 12990196, at *3 (N.D. Cal. Mar. 31, 2015) (striking a
14   defendant’s filing and explaining that the defendant “no longer has the right to address the
15   Court.”).
16          Here, the Subject Declarations were filed after the entry of default and should be stricken.
17   On August 10, 2021, the Clerk of Court entered default against Defendant BrandRep. (Dkt. 29.)
18   Later that day, counsel for BrandRep, George C. Hutchinson, filed two identical documents
19   entitled “Declaration of Demurring or Moving Party in Support of Automatic Extension” (dkts.
20   30 & 31). Because the Subject Declarations were filed after the Clerk of Court entered default
21   against BrandRep, both declarations are improper and should be stricken.
22          In addition to being improperly filed, the subject declarations contain irrelevant and
23   baseless statements. That is, Mr. Hutchinson states his intent to file “a demurrer and/or a motion
24   to strike on the pleadings in this action”.2 (Dkt. 30 at 2; Dkt. 31 at 2.) Mr. Hutchinson further
25   states that BrandRep is required to confer with Plaintiffs prior to filing these motions. (Id.) Yet
26
27   2
      A “demurrer” was abolished as a permissible response under the Federal Rules of Civil
28   Procedure in 1937. See Fed. R. Civ. P. 7 Advisory Committee Notes (1937 Adoption).
                                                    5
             Case 3:21-cv-03013-SI Document 32 Filed 08/13/21 Page 6 of 7




 1   nothing in the Federal Rules of Civil Procedure or the Local Rules requires the parties to confer
 2   prior to a defendant filing a responsive pleading. Finally, Mr. Hutchinson’s declarations also state
 3   that BrandRep is entitled to an automatic 30-day extension of time to respond to the FAC by
 4   filing “a declaration that meets the requirements of Code of Civil Procedure sections 430.41,
 5   435.5, or 439”. (Id.) This statement appears to suggest that this case is governed by the State of
 6   California’s Rules of Civil Procedure. It is not. This case is governed by the Federal Rule of Civil
 7   Procedure.
 8           Put succinctly, the Clerk’s entry of default cuts off BrandRep’s right to appear in this case
 9   or present defenses to the pleadings. Ignoring this basic rule, BrandRep finally (after ignoring
10   four separate deadlines to respond) attempts to appear in this case by filing the Subject
11   Declarations. Given that that the declarations were filed after the entry of default, BrandRep’s
12   filings are improper and should be stricken.
13   IV.     Conclusion
14           For the foregoing reasons, Plaintiffs respectfully request that the Court enter an order
15   striking the Subject Declarations and awarding such additional relief as it deems necessary and
16   just.
17
                                                    Respectfully submitted,
18
     Dated: August 13, 2021                         A1 ON TRACK SLIDING DOOR REPAIR AND
19                                                  INSTALLATION, INC., SYLVIA SCHICK, and
                                                    DEBORAH SCHICK, individually and on behalf
20                                                  of all others similarly situated,
21
22                                                  By: /s/ Taylor T. Smith
                                                            One of Plaintiffs’ Attorneys
23
                                                    Rebecca Davis (SBN 271662)
24                                                  rebecca@lozeaudrury.com
                                                    LOZEAU DRURY LLP
25                                                  1939 Harrison St., Suite 150
                                                    Oakland, CA 94612
26                                                  Telephone: (510) 836-4200
                                                    Facsimile: (510) 836-4205
27
28
                                                       6
             Case 3:21-cv-03013-SI Document 32 Filed 08/13/21 Page 7 of 7




                                                  Taylor T. Smith*
 1
                                                  tsmith@woodrowpeluso.com
 2                                                WOODROW & PELUSO, LLC
                                                  3900 E. Mexico Avenue, Suite 300
 3                                                Denver, Colorado 80210
                                                  Telephone: (720) 907-7628
 4                                                Facsimile: (303) 927-0809
 5
                                                  Attorneys for Plaintiffs and the Classes
 6
                                                  * Pro Hac Vice
 7
 8
 9
10
11                                   CERTIFICATE OF SERVICE

12           The undersigned hereby certifies that a true and correct copy of the above papers was

13   served upon counsel of record by filing such papers via the Court’s ECF system on August 13,

14   2021.

15
                                                  /s/ Taylor T. Smith
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     7
